            Case 3:20-cv-00051-DPM Document 20 Filed 01/22/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

JOSEPH R. HESS                                                                         PLAINTIFF

VS.                                No. 3:20-cv-51-DPM

CHRISTIAN UNDERWOOD; and
JOHN DOES                                                                          DEFENDANTS

      SEPARATE DEFENDANT’S MOTION FOR EXTENSION OF DISCOVERY
             DEADLINE AND DISPOSITIVE MOTION DEADLINE

       COMES NOW separate defendant, Christian Underwood (“Officer Underwood”), in his

individual capacity, by and though undersigned counsel, and for his Motion for Extension of

Discovery Deadline, states:

       1.       The current discovery deadline is January 22, 2021; the current dispositive motion

deadline on the merits is February 22, 2021; this matter has not been set for trial. See Dkt. No. 18.

       2.       On November 18, 2020, undersigned counsel sent correspondence via certified mail

to Plaintiff informing him that she would be coming to Paragould to conduct his in-person

deposition on December 15, 2020; enclosed in the correspondence was a subpoena setting out the

same basic information as well as Interrogatories and Requests for Production.

       3.       However, Plaintiff did not appear for the previously scheduled deposition, and

undersigned counsel became aware that he never received the mailing.

       4.       As such, undersigned counsel sent the same correspondence on December 16, 2020,

except the correspondence and subpoena set the date for Plaintiff’s in-person deposition at January

22, 2021.

       5.       The deposition was set up as an in-person due to Plaintiff’s IFP and pro-se status.
            Case 3:20-cv-00051-DPM Document 20 Filed 01/22/21 Page 2 of 3




       6.       Undersigned counsel tested positive for Covid-19 yesterday, January 21, 2021,

after learning that she had been exposed to someone with Covid-19 and is symptomatic.

       7.       The paralegal that works with undersigned counsel spoke to Plaintiff yesterday,

relayed the Covid-19 concerns, and informed him that his deposition was cancelled, that Defendant

would be moving for an extension, and that his deposition would be rescheduled, to which Plaintiff

had no objections.

       8.       Thus, Defendant requests a 30-day extension of the discovery deadline as well as

the dispositive motion deadline to allow for the resolution of undersigned counsel’s illness as well

as the expiration of the appropriate quarantine duration.

       9.       This motion is not made for purposes of delay and should it be granted, no parties

herein will be prejudiced.

       WHEREFORE, separate defendant Underwood requests that this Court grant his Motion

for Extension of Discovery and Dispositive Motion Deadline and for all other just and proper relief

to which there is entitlement.



                                                     Respectfully submitted,

                                                     CHRISTIAN UNDERWOOD,
                                                     Individually
                                                     SEPARATE DEFENDANT

                                              By:    Amanda LaFever, Ark. Bar No. 2012133
                                                     Attorney at Law
                                                     PO Box 38
                                                     North Little Rock, AR 72115
                                                     Tel: (501) 978-6117
                                                     Fax: (501) 978-6554
                                                     alafever@arml.org
         Case 3:20-cv-00051-DPM Document 20 Filed 01/22/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Amanda LaFever, hereby certify that on January 22, 2021, that a true and correct copy
of the above and foregoing was filed with the Clerk of Court via electronic filing and notice of the
same was served upon the following via U.S. Postal Service, Certified Mail, Return Receipt
Requested, on January 22, 2021.

               Joseph Hess, Pro Se
               5188 Hwy 69
               Paragould, AR 72450

                                              /s/ Amanda LaFever
                                              Amanda LaFever, Ark. Bar No. 2012133
